Citation Nr: 1514491	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & his wife
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a January 2015 hearing conducted via videoconference.  The Veteran testified before the Decision Review Officer at the RO in February 2013.  Transcripts of the hearings are of record.  

Additional evidence was added to the claims folder in January 2015, and the Veteran and his representative waived consideration of that evidence by the RO at the January 2015 Board hearing.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran was exposed to herbicides while on active duty at Takhil Royal Thai Air Force Base (RTAFB) from August 1968 to August 1969.

2.  The Veteran's current Type II diabetes mellitus is presumed to be causally and etiologically related to in-service herbicide exposure.

3.  The Veteran's peripheral neuropathy of the upper and lower extremities is proximately due to his Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's Type II diabetes mellitus, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The Veteran's peripheral neuropathy of the upper and lower extremities is proximately due to his Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102 , 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

Service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is included in the presumptive list.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus as due to herbicide exposure in service.  In this case, presumptive service connection for type II diabetes mellitus as due to herbicide exposure is warranted.

As an initial note, VA treatment records reflect that the Veteran has a current diagnosis of type II diabetes mellitus, which is listed as a disease associated with herbicide exposure.  As such, it is eligible for service connection on a presumptive basis based on in-service herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, the dispositive issue is in-service exposure to herbicides.

The Veteran testified before the undersigned that he served as a medic and that the dispensary where he worked was near the perimeter.  He also testified that on numerous occasions he flew in a helicopter to other bases and that the landing zone for the helicopter was near the perimeter.  He also submitted numerous statements from fellow service members that indicated that the Veteran spent time at the perimeter.  Thus, the Veteran's duties required him to be at or near the perimeter of the base on multiple occasions.

Consistent with controlling law, the RO undertook to determine whether the Veteran's service likely exposed him to herbicides.  The RO contacted the Joint Services Records Research Center ("JSRRC").  The JSRRC replied that it could not verify that the Veteran was exposed to herbicides.  The RO issued a formal finding on a lack of information required to verify herbicide exposure in Thailand.  It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service.  The conclusion was that they were unable to verify that the Veteran was exposed to herbicides while in Thailand.

The Board has considered the Veteran's testimony and the other lay evidence and finds that the evidence is at least in equipoise that he was, based on his duties and his duty location, exposed to herbicides while in Thailand.  He served on an air base where exposure was possible, and moreover, he describes duties that brought him in close proximity to the perimeter of the base.  These duties seem consistent with his MOS (military occupational specialty) and are consistent with performance evaluations of record.  There is no reason to doubt the credibility of the Veteran's testimony.  As such, the Board acknowledges herbicide exposure on a facts-found basis. 

Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has also been diagnosed with peripheral neuropathy of the upper and lower extremities, secondary to diabetes.  His private physician, "Dr. C.K.," has reported that the peripheral neuropathy resulted from the diabetes.

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As a result of this decision, the Veteran has been granted service connection for Type II diabetes mellitus.  As such, the Board finds that the Veteran is entitled to service connection for peripheral neuropathy, as secondary to service-connected diabetes.


ORDER

Entitlement to service connection for Type II diabetes mellitus as due to exposure to herbicides, is granted.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as secondary to Type II diabetes mellitus, is granted.





REMAND

Additional development is necessary before a decision can be rendered concerning the issue of service connection for multiple sclerosis.  Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Multiple sclerosis is such a disease and must have manifested within seven years of discharge from active service in order for presumptive service connection to be warranted.  Id.  The Veteran contends that he began experiencing symptoms within seven years of discharge.

The medical evidence establishes that a diagnosis was not made until 2007, several decades after service.  However, the Veteran submitted a written statement from his current physician, "Dr. S.R."  The statement is dated in August 2014.  Dr S.R. noted the several written statements from the Veteran and other lay witnesses that claim the Veteran began experiencing symptoms in the 1970s.  The symptoms included pain, foot drop, numbness and erectile dysfunction.  Dr. S.R. began treating the Veteran in 2007 and diagnosed him with "debilitating progressive multiple sclerosis" and opined that "it is at least as likely as not that his initial symptoms of MS started within seven years of his discharge from service (to a compensable degree of 10% or more)."  However, the opinion offers no rationale upon which the Board can base an opinion on how the alleged symptoms in the 1970s were related to multiple sclerosis.

The Board finds that this opinion is too speculative to provide support for a finding of service connection.  Medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Since the evidence raises the possibility that the Veteran's multiple sclerosis manifested within seven years of discharge from active service, a remand is necessary to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical opinion from an examiner with appropriate expertise, to determine the nature and etiology of the Veteran's multiple sclerosis.  The claims file and any pertinent records should be made available to the examiner for their review.

Following review of the record, the examiner is requested to provide opinion on the following question:

Whether it is at least as likely as not (50 percent probability) the Veteran's multiple sclerosis manifested within seven years of discharge from active service.

The report must include the complete rationale for all opinions expressed.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


